—In an action for a divorce and ancillary relief, the defendant husband appeals, as limited by his brief, from so much of an order of the Supreme Court, Westchester County (Lefkowitz, J.), dated July 8, 1999, as granted the plaintiff wife’s motion for pendente lite maintenance, child support, and counsel fees.
Ordered that the order is affirmed insofar as appealed from, with costs.
*217The court providently exercised its discretion in awarding pendente lite maintenance, child support, and counsel fees (see, Domestic Relations Law § 236 [B] [6]; Piali v Piali, 247 AD2d 455, 456; Lloyd v McGrath, 246 AD2d 630). Moreover, the court correctly imputed income to the parties (see, Mellen v Mellen, 260 AD2d 609; Brown v Brown, 239 AD2d 535; Matter of Prill v Mandell, 237 AD2d 445, 446; Matter of Mobley-Jennings v Dare, 226 AD2d 730). The proper remedy for any perceived inequities in such an award is a speedy trial, where the financial circumstances of the parties can be explored on a full record (see, Piali v Piali, supra; Lloyd v McGrath, supra). Mangano, P. J., Ritter, S. Miller and H. Miller, JJ., concur.